Citation Nr: 0922808	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to December 21, 
2002 for the grant of service connection for generalized 
anxiety disorder with bipolar disorder and major depression.

2.  Entitlement to an effective date prior to April 19, 2006 
for the grant of service connection for bilateral hearing 
loss.

3.   Entitlement to an effective date prior to April 19, 2006 
for the grant of service connection for tinnitus.

4.  Whether there is clear and unmistakable error (CUE) in an 
October 1972 rating decision denying service connection for 
defective hearing and psychiatric problems.  

5.  Entitlement to an effective date earlier than December 1, 
2006 for additional dependency allowance for a spouse.

6.  Entitlement to service connection for drug abuse.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for mental illness 
including attention-deficit hyperactivity disorder.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In December 
2005, the RO granted service connection for generalized 
anxiety disorder assigning a 50 percent evaluation, effective 
December 21, 2002.  The RO assigned an increased rating of 
100 percent in October 2006, effective December 21, 2002, 
recharacterizing the disability as generalized anxiety 
disorder with bipolar disorder and major depression.  The RO 
also granted service connection for bilateral hearing loss 
and tinnitus in October 2006 assigning a 0 percent evaluation 
for hearing loss and a 10 percent evaluation for tinnitus, 
effective April 19, 2006.  In a December 2006 statement of 
the case, the RO determined that there was no clear and 
unmistakable error (CUE) in a previous October 1972 rating 
decision that had denied service connection for mental 
illness, bilateral hearing loss, and tinnitus.  The RO 
assigned an effective date of December 1, 2006 for the 
assignment of additional dependency benefits for a spouse in 
an April 2007 administrative decision.

The Veteran requested a Board hearing, but withdrew this 
request in November 2008.

In April 2005, the Veteran appealed his service connection 
claims for drug abuse, PTSD, and mental illness including 
attention-deficit disorder; but these issues were never 
certified to the Board.  It also is unclear from the 
Veteran's statements and subsequent disability ratings 
assigned whether he still wishes to pursue these claims.

A March 2009 letter to the President of the United States 
from the Veteran was forwarded to the Board in May 2009.  The 
Veteran continued to argue in the letter that he was entitled 
to earlier effective dates for his service connection claims 
for mental illness, PTSD, and hearing loss.  He also noted 
that he was receiving Social Security Disability benefits.  A 
remand pursuant to 38 C.F.R. § 20.1304 is not necessary, as 
the Veteran's arguments are essentially duplicative of the 
arguments he has previously made.  The Social Security 
benefits claim is not relevant to the claims that are 
addressed below, as they involve historical evidence and the 
Veteran stated that he did not apply for Social Security 
benefits until November 2006.  

The issues of service connection for drug abuse, PTSD, and 
mental illness including attention-deficit hyperactivity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. An October 1972 rating decision denied service connection 
for defective hearing and psychiatric problems.  The Veteran 
did not appeal this action and it is now final.

2.  The Veteran filed claims to reopen service connection for 
a psychiatric disorder and hearing loss on December 21, 2002.

3.  The RO determined that entitlement to service connection 
for hearing loss and tinnitus did not arise until an April 
19, 2006 VA examination.

4.  The October 1972 RO rating decision denying service 
connection for defective hearing and psychiatric problems was 
consistent with and reasonably supported by the evidence then 
of record and the existent legal authority, and it did not 
contain undebatable error that would have manifestly changed 
the outcome.

5.  The Veteran submitted an informal claim to add his spouse 
for additional dependency benefits in November 2006; VA had 
not received a VA Form 21-686c from the Veteran at any time 
prior to November 2006; and the Veteran and his now spouse 
did not consistently hold themselves out as married prior to 
March 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 21, 
2002 for the grant of service connection for generalized 
anxiety disorder with bipolar disorder and major depression 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.152, 3.155(a), 3.400 (2008).

2.  The criteria for an effective date prior to April 19, 
2006 for the grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.152, 3.155(a), 
3.400 (2008).

3.  The criteria for an effective date prior to April 19, 
2006 for the grant of service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.152, 3.155(a), 3.400 (2008).

4.  The October 1972 rating decision denying service 
connection for defective hearing and psychiatric problems was 
not clearly and unmistakably erroneous. 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(c), 4.9, 4.85, 
4.87, Tables I and II (1972); 38 C.F.R. § 3.105 (2008).

5.  The criteria for an effective date of April 1, 2006, but 
no earlier, for additional dependency allowance for a spouse 
have been met. 38 U.S.C.A. §§ 103(c), 1115, 5110(f) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.4, 3.31, 3.205, 
3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005 regarding the original service 
connection claim for bipolar and psychiatric disorder.  After 
service connection for a generalized anxiety disorder was 
granted in December 2005, the RO provided the Veteran with 
notice regarding the general criteria for assigning effective 
dates for benefits in March 2006.  

The Veteran was never provided a VA notice letter regarding 
the specific criteria for assigning an earlier effective date 
for the grant of service connection for the psychiatric, 
hearing loss, and tinnitus disorders or additional benefits 
for a dependent spouse.  Thus, VA's duty to notify the 
Veteran of the information and evidence necessary to 
substantiate the claims or the respective responsibilities of 
the appellant and VA to substantiate the record has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The notice errors, however, did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the Veteran has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Also, due to the numerous procedural documents of record, a 
reasonable person would understand the evidence necessary to 
substantiate the claim.  

The Veteran has submitted evidence in support of his claim to 
establish his right to receive benefits for his psychiatric, 
hearing loss, and tinnitus disabilities effective at an 
earlier date.  He has submitted copies of multiple medical 
records showing entitlement to service connection for these 
disabilities and is essentially arguing that entitlement 
arose prior to the date he filed his claims for service 
connection for these disabilities.  He also has argued that 
he held himself out as married on VA forms since 2000 and 
should be considered married under the common law 
regulations.  These actions by the Veteran indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process regarding the criteria 
for establishing entitlement to an earlier effective date for 
the benefits sought on appeal.  

As both actual knowledge of the Veteran's procedural rights 
and the evidence necessary to substantiate the claim have 
been demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the Veteran will result from proceeding 
with adjudication without additional notice or process.  
Additionally, as the applicable criteria for entitlement to 
an earlier effective date for the grant of service connection 
and additional benefits for a dependent spouse have been 
provided in the December 2006 and September 2008 statements 
of the case and the April 2007 administrative decision, a 
reasonable person would understand what is necessary to 
substantiate these claims.  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

With respect to the Veteran's claim for CUE in the October 
1972 rating decision, VA's duty to notify and assist does not 
apply.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en 
banc) (holding VCAA does not apply to Board CUE motions).  
Regulations and numerous legal precedents establish that a 
review for CUE is only based on the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Earlier effective dates for grant of service connection

The RO granted service connection for generalized anxiety 
disorder in December 2005 assigning a 50 percent disability, 
effective December 21, 2002.  This disability was increased 
to 100 percent, effective December 21, 2002, in October 2006 
and recharacterized as generalized anxiety disorder with 
bipolar disorder and major depression.  The RO granted 
service connection for bilateral hearing loss and tinnitus in 
October 2006 assigning a 0 percent evaluation for hearing 
loss and a 10 percent evaluation for tinnitus, effective 
April 19, 2006.  

The Veteran contends that he should be entitled to an 
effective date in 1972, the date he originally filed service 
connection claims for defective hearing and psychiatric 
problems.  He argues that medical evidence establishes that 
entitlement to service connection for these disabilities 
arose at that time.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. (emphasis added).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran originally filed service connection claims for 
hearing loss and psychiatric problems in August 1972.  These 
claims were denied in an October 1972 rating decision.  The 
Veteran was notified of this decision in November 1972 and 
provided with notice of his appellate rights, but he did not 
appeal this action.  Thus, the October 1972 rating decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

An August 1972 VA hospital summary notes that the Veteran had 
been admitted for complaints of weakness, nausea, vomiting, 
and abdominal pain for one week.  He had been a known heroine 
addict for approximately seven years who was now on the 
Methadone Detoxification program for approximately one year 
and a half.  He still had breaks where he took injections of 
heroine, the last one being 14 days prior to admission.  

A December 1972 report of contact notes that the Veteran 
contacted the RO in Los Angeles, California regarding 
receiving education payment and reportedly became irate with 
the RO person, threatening bodily harm. 

There are no further contacts with the RO until the Veteran 
filed his claims to reopen service connection for mental 
illness and hearing problems on December 21, 2002.

The RO assigned an effective date of December 21, 2002 for 
the grant of service connection for generalized anxiety 
disorder with bipolar disorder and major depression based on 
the date the Veteran filed his claim.  The RO assigned an 
effective date of April 19, 2006 for the grant of service 
connection for bilateral hearing loss and tinnitus based on 
the date of an April 19, 2006 VA examination report, in which 
a hearing loss disability for VA purposes was first shown.  

In applying the applicable provisions to the facts of this 
case, the Veteran is not entitled to effective dates earlier 
than the ones assigned for his service-connected psychiatric 
disorder, hearing loss disability, and tinnitus.  It is not 
clear why the RO assigned an effective date for the 
psychiatric disability based on the date of the claim and the 
hearing loss and tinnitus disabilities based on the date 
entitlement arose, as the regulations state that the 
effective date for award of service connection is the date 
entitlement arose or the date of the claim, whichever is 
later.  Nonetheless, the Veteran was not disadvantaged by 
this inconsistency.  If anything, the RO was more generous to 
the Veteran than necessary in assigning the earlier effective 
date based on the date of the claim for the psychiatric 
disability.  

The preponderance of the evidence is against the claims for 
an earlier effective date for the grant of service connection 
for generalized anxiety disorder with bipolar disorder and 
major depression, bilateral hearing loss, and tinnitus; there 
is no doubt to be resolved; and an earlier effective date is 
not warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CUE 

The Veteran contends that the October 1972 rating decision 
denying service connection for defective hearing and 
psychiatric problems was clearly and unmistakably erroneous 
because the RO should have helped him file his appeal in 1972 
and given him a VA examination report.  He stated that he was 
in the mental hospital during that time and did not have the 
presence of mind to follow the proper procedures for an 
appeal.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Further, the 
error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  A determination that there was CUE 
also must be based on the record and law that existed at the 
time of the prior adjudication in question. Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. §§ 3.104(a), 3.400(k).

The record does not show that the correct facts were not 
before the RO at the time of the October 1972 rating decision 
or that the regulatory provisions extant at that time were 
incorrectly applied, with respect to the hearing loss and 
psychiatric claims.  

VA regulations did not provide a definition for what is 
considered a hearing loss disability in 1972.  (The 
regulation addressing this, 38 C.F.R. § 3.385, was not 
effective until April 1990).  See 55 Fed. Reg. 12,349 (April 
3, 1990) (now codified at 38 C.F.R. § 3.385 (2008).  In 
evaluating hearing impairment in 1972, either results of pure 
tone audiometry average decibel loss at 3 frequencies: 500, 
1,000, and 2,000; conversational voice in feet; or speech 
receptional impairment literal designations were used.  
38 C.F.R. §§ 4.85, 4.87 (1972).  The service treatment 
records show the Veteran had complaints of right ear hearing 
loss and pain in both ears and findings of otitis media with 
right tympanic membrane block and ulcer in the right ear 
canal.  

Audiometric testing showed average decibel loss at three 
frequencies 500, 1,000, and 2,000 were as follows:  

On January 6, 1967:


HERTZ



500
1000
2000
Average
RIGHT
15
10
5
10
LEFT
15
10
10
12




On February 14, 1967:


HERTZ



500
1000
2000
Average
RIGHT
45
45
50
47
LEFT
15
10
10
12

On February 20, 1967:


HERTZ



500
1000
2000
Average
RIGHT
50
55
55
53
LEFT
15
10
5
10

According to VA regulations used for rating service-connected 
hearing loss disabilities, these findings in 1967 would 
warrant a 0 percent disability rating. See 38 C.F.R. § 4.87, 
Table II (1972).  

The RO based the denial of service connection for bilateral 
hearing loss in October 1972 on the March 1968 discharge 
examination report, which showed whisper voice tests of 15/15 
in both ears.  VA regulation, 38 C.F.R. § 4.87, Table II, 
provides that if conversational voice can be heard at 15 to 
40 feet, a noncompensable (0 percent) disability rating was 
warranted.  Audiometric testing was not provided at discharge 
from service.  Thus, even though there was no definition of a 
hearing loss disability, if the Veteran had been rated based 
on the findings in the service treatment records, he would 
not have received compensation.  

With respect to the psychiatric claim, service treatment and 
personnel records show the Veteran received a Court Martial 
for willful damage to two aircraft, military property of the 
United States in February 1967 and served pretrial 
confinement from March 3 to June 1, 1967.  He was evaluated 
by Navy mental health professionals and found unable to 
distinguish right from wrong and not free from mental defect, 
disease, or derangement at the time of the alleged act.  The 
psychiatric impression was emotionally unstable personality 
trait disturbance, chronic and moderately severe; apparent 
recent dissociative reaction; apparent recent suicidal 
gesture; and no other grossly significant psychiatric disease 
or disorder.  It was strongly recommended in March 1967 that 
the Veteran be given an administrative discharge from the 
U.S. Marine Corps as unsuitable or undesirable for continued 
Marine Corps service on the basis of his psychiatric 
diagnoses.  These findings were confirmed in January 1968.  
The March 1968 discharge examination report showed a finding 
of personality, emotionally unstable.

The RO denied service connection for psychiatric problems in 
October 1972 because the Veteran was given a diagnosis of 
emotional unstable personality, severe, which pre-existed 
service.  The RO found that the Veteran's psychiatric 
disability was a constitutional or developmental abnormality 
that was not a disability under the law.  

Then, as now, congenital or developmental abnormalities, such 
as personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (1972). 

The Veteran does not contend, however, that the correct facts 
were not before the RO at the time of the October 1972 rating 
decision or that the regulatory provisions extant at that 
time were incorrectly applied.  His primary contention is 
that he should have received more help from VA because he was 
being hospitalized at the time of the initial rating decision 
in 1972 and did not have the presence of mind to follow the 
proper appellate procedures.  He also argues that he should 
have been provided VA examinations to determine whether his 
claimed disabilities were related to service.

VA provided the Veteran a copy of the October 1972 rating 
decision and notice of his procedural rights in November 
1972.  Thus, it is not shown that any procedural duties were 
breached by the RO at that time.  Even if VA arguably should 
have provided the Veteran a VA examination in 1972, a breach 
of a duty to assist can never amount to CUE, because such a 
breach creates only an incomplete, rather than an incorrect 
record.   See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
see also Fugo 6 Vet. App. at 44.

The October 1972 rating decision was consistent with and 
reasonably supported by the evidence then of record and the 
existent legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcomes.

The preponderance of the evidence is Veteran's CUE claims; 
there is no doubt to be resolved; and a revision of the 
October 1972 rating decision is not warranted. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier effective date for additional benefits for spouse

In November 2006, the Veteran submitted a claim for 
additional benefits for his dependent spouse, J.B.  He 
indicated that they had been holding themselves out as 
married since 1999 or 2000, as reflected on VA progress 
notes, and that he wanted retroactive benefits for J.B. 
dating back to that time.  He submitted a VA Form 21-686c 
Declaration of Status of Dependents, on which he stated that 
he had married J.B. on May [redacted], 2000 in Canon City, Colorado.  
He also submitted a Common Law Partner Agreement between J.B. 
and himself signed and dated on May [redacted], 2000 in Canon City, 
Colorado.  VA Forms 21-4171 and 21-674 were completed by 
family members and friends noting that the Veteran and J.B. 
were married; and a photo of the Veteran and J.B. was 
submitted with a handwritten note that this was Las Vegas, 
Nevada, in February 2000.

In April 2007, the RO determined that the requirements for 
common-law marriage were met and that the facts in this case 
were consistent with Taylor v. Taylor, 10 Colorado 303, 50PAC 
1049, which held that common-law marital relationships were 
recognized in the State of Colorado.  J.B. was qualified to 
be added to the Veteran's benefits, effective December 1, 
2006.

The Veteran contends that he should be awarded benefits 
dating back to December 2002, the date he filed his original 
service connection claims because he noted that he was 
married on his claim.

An additional amount of compensation may be payable for a 
spouse, child, and/or dependent parent where a veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating. 38 U.S.C.A. § 
5110(f).  

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage. 38 
U.S.C.A. § 5110(n).  

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award. 38 C.F.R. § 3.401(b).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date. 38 C.F.R. § 3.31.

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  

Marriage is established by one of the following types of 
evidence: a copy or abstract of the public record of 
marriage, an official service department report if the 
marriage occurred during active service, the affidavit of the 
clergyman or magistrate who officiated, the original 
certificate of marriage, an affidavit or certified statements 
by two or more witnesses to the marriage, sufficient proof of 
a common-law marriage, or other secondary evidence which 
reasonably supports a conclusion that a valid marriage 
occurred. 38 C.F.R. § 3.205(a).   

In Colorado, the elements of a common-law marriage are, with 
respect to both spouses: (1) holding themselves out as 
husband and wife; (2) consenting to the marriage; (3) 
cohabitation; and (4) having the reputation in the community 
as being married (Colorado Attorney General - Frequently 
Asked Questions: Common-Law Marriage).  

While the Veteran indicated that he had held himself out as 
married to J.B. since 1999 or 2000, VA outpatient mental 
health treatment records dated from 1999 to 2000 show J.B. 
was referred to as the Veteran's "girlfriend" and 
"fiancé."  

The Veteran filed his service connection claims, which 
ultimately resulted in his receipt of a 30 percent or more 
disability rating in December 2002.  Although the Veteran 
contends that he indicated he was married on his claim, his 
December 2002 application for compensation reflects that the 
Veteran checked divorced for marital status.  

Additional compensation would have been payable for a spouse 
after the Veteran received his psychiatric disability rating, 
effective in December 2002, if he had submitted proof of his 
marriage relationship to J.B. within one year of this.  
However, the record shows that this was not the case.  The 
Veteran submitted a VA Form 10-5345 Request for and Consent 
to Release of Medical Records Protected by 38 U.S.C.A. § 7332 
in March 2003 and wrote J.B. and in parenthesis ("wife").  
At the bottom of the document, however, he wrote "Divorce 
from [J.B.]."  On a February 2004 Income-Net Worth and 
Employment Statement the Veteran indicated that he had been 
married once (to someone other than J.B.) and divorced in 
1996.  VA mental health notes dated from May 2004 to December 
2004 show J.B. was referred to as the Veteran's girlfriend.  
An August 2004 VA medical record notes that they were now 
living together.  A December 2004 VA mental health note shows 
that marriage with J.B. was discussed but the Veteran was not 
sure it would work.  A February 2005 VA mental health note 
shows the Veteran and J.B. were engaged.  On a letter to a 
Colorado Judge in December 2005, the Veteran referred to 
himself as having a wife; but J.B. was referred to as his 
fiancé on a VA medical record in February 2006.  It was not 
until March 2006 and April 2006 that VA medical records 
consistently reflect that J.B. was referred to as the 
Veteran's wife.  

Therefore, based on VA regulations, the date of the Veteran's 
December 2002 compensation claim cannot be used to determine 
the effective date for the award of additional compensation 
benefits for a spouse.  See 38 U.S.C.A. §§ 1115, 5110(f); 38 
C.F.R. § 3.4(b)(2).

Although in November 2006 the Veteran submitted a copy of a 
Common Law Partner Agreement between him and J.B. in Colorado 
dated in May 2000, it is not clear from the record when the 
exact date of the common marriage law marriage occurred.  
According to VA medical records, it appears that the Veteran 
and J.B. had lived together since August 2004, but the 
earliest date the Veteran held himself out as married to J.B. 
was in March 2006.  Since the Veteran submitted proof of this 
common law agreement in November 2006, within one year of the 
date he first publicly held himself out as married, the 
"date of the event" could conceivably be considered March 
2006.  See 38 U.S.C.A. § 5110(n).  Thus, the effective date 
of the marriage would be the first day of the following 
month, April 1, 2006.  See 38 C.F.R. § 3.31.

Therefore, the effective date for the award of additional 
benefits for a dependent spouse is April 1, 2006.  For the 
reasons stated above, a date earlier than this is not 
warranted.    


ORDER

Entitlement to an effective date prior to December 21, 2002 
for the grant of service connection for generalized anxiety 
disorder with bipolar disorder and major depression is 
denied.

Entitlement to an effective date prior to April 19, 2006 for 
the grant of service connection for bilateral hearing loss is 
denied.

Entitlement to an effective date prior to April 19, 2006 for 
the grant of service connection for tinnitus is denied.

Clear and unmistakable error was not found in an October 1972 
rating decision denying service connection for defective 
hearing and psychiatric problems and the claim is denied.  

Entitlement to an effective date of April 1, 2006, but no 
earlier, for additional dependency allowance for a spouse is 
granted, subject to the rules and payment of monetary 
benefits.


REMAND

The RO denied service connection claims for drug abuse, PTSD, 
and mental illness including attention-deficit hyperactivity 
disorder in September 2003.  The Veteran filed a notice of 
disagreement with this decision in October 2003.  In January 
2005 (with notice provided on February 10, 2005), the RO sent 
the Veteran a statement of the case regarding these claims.  
The Veteran submitted a VA-Form 9 that was received by VA on 
April 12, 2005.  While this is two days outside the 60-day 
time limit for filing a substantive appeal, since there is no 
postmark of record, the postmark date will be presumed to be 
five days prior to the date of receipt of the document by VA.  
See 38 C.F.R. § 20.205.  Thus, the date of receipt for the 
Veteran's filing of substantive appeal would be April 7, 
2005, which is timely.  The Veteran requested a Travel Board 
hearing on this appeal.

The service connection claims for drug abuse, PTSD, and 
mental illness including attention-deficit hyperactivity were 
never certified to the Board; nor was a hearing scheduled.  
The Veteran had indicated that he was seeking his PTSD claim 
because of sexual trauma.  In March 2006, however, he 
indicated that he did not want to pursue a claim based on 
sexual trauma and that the RO had made a mistake.  The RO 
eventually granted service connection for generalized anxiety 
disorder with bipolar disorder and major depression assigning 
a 100 percent evaluation.  

The Veteran has never withdrawn these claims, although he has 
not mentioned them since 2005.  Given the grant of a 100 
percent rating for a psychiatric disability and his 
inconsistent statements regarding his PTSD claim, the Veteran 
should be contacted to determine whether he still wants to 
pursue his service connection claims for drug abuse, PTSD, 
and mental illness including attention-deficit hyperactivity, 
and whether he still wants a hearing.  If so (or if the 
Veteran does not respond), the Veteran should be provided 
with the proper notice for substantiating these claims and a 
hearing should be scheduled.  The claims should then be 
certified to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him 
if he still wants to pursue his service 
connection claims for drug abuse, PTSD, 
and mental illness including attention-
deficit hyperactivity; or whether he wants 
to withdraw these claims.  The Veteran 
also should be asked if he still wants a 
Travel Board hearing.  If the Veteran 
responds that he wants to pursue the 
claims or if the Veteran does not respond, 
send him the proper notice for 
substantiating his claims and schedule him 
for a Travel Board hearing (if 
applicable).

2.  Obtain copies of any Social Security 
Administration decisions for the Veteran 
including the supporting medical evidence.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


